DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-4 are under examination.

Priority
Applicant’s Arguments:  The Office alleges that the pending claims are not entitled to their priority claim to parent application 15/895,655 due to lack of written description and/or enablement under 35 U.S.C. §112, first paragraph. However, the Office concedes that “[t]he disclosure of the prior filed application is identical to the instant application” (Office Action at page 3, emphasis added). Because the argument for lack of priority is based exclusively on the same deficiencies that are alleged in the current specification, resolution of the enablement and written description rejections under 35 U.S.C. §112, first paragraph, as provided in Applicant’s arguments below, will necessarily establish priority as well.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and in view of the amendments made which resolve the issues under 112 first paragraph, the examiner agrees that the claims under examination should receive at least the U.S. effective filing date of 12/03/2013.


Objections Withdrawn
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

The objection to the specification for use of the terms RNEASY (Pg. 49), CELLGRO (49), and NUCLEOFECTOR (51) is withdrawn in view of Applicant’s amendments. 

The objection to the disclosure for informalities on page 25 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 1 and 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 under pre-AIA  35 U.S.C. 102b as being anticipated by Korman (Cancer Research, Vol. 77, No. 13, Supplemental 1, Abstract SY09-01, published 07/2017, on IDS) is withdrawn in view of Applicant’s amendments.

The rejection of claims 1-4 under pre-AIA  35 U.S.C. 102b as being anticipated by Loffredo (WO2018/160536, priority to 02/28/2017, on IDS) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1-4 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), in view of Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS).
Applicant’s Arguments:  All pending claims under examination stand rejected under 35 U.S.C. §103(a) (pre-AIA ) as allegedly being obvious over Yang et al. (2007) J. Immunotherap. 30(8):825-830, in view of Phan et al. (2003) Proc. Nat’l Acad. Sci. (USA) 100(14):8372-8377, O’ Mahony et al. (2007) Clin. Cancer Res. 13(3):958-964 and Coyle et al. (WO 2008/137915). Yang and Phan are cited as disclosing that anti-CTLA-4 antibodies, including ipilimumab, are useful in treating cancer, which is undisputed. O’Mahony et al. is cited as disclosing that ipilimumab acts at least in part via depression of Treg cell number, i.e. depletion of regulatory T cells, e.g. by ADCC. Office Action at page 20. O’Mahony et al. is also cited as disclosing that “methods to reduce T regulatory populations may further augment” ipilimumab’s efficacy, that “[m]aintaining the reduction in T regs may improve anti-tumor activity,” and that “T reg cell depletion can be carried out via ADCC from the antibody [ipilimumab].” 
The Office Action asserts that O’Mahony et al. shows that “Treg cell depletion can be carried out via ADCC from the antibody” (emphasis added). Office Action at page 20. This phrasing mischaracterizes O’Mahony et al. by including a seemingly distinct, active Treg depletion step that “can be carried out via ADCC,” whereas O’Mahony et al. merely observes that Treg depletion by ipilimumab may act by the mechanism of (“through”) ADCC. At no point does O’Mahony et al. suggest any active step of increasing ADCC, but the phrase “can be carried out” misleading suggests it does.
Based on these observations the office argues that it would have been obvious to enhance the ADCC activity of ipilimumab to treat cancer.
O’Mahony et al. however, does not suggest any modification to ipilimumab to enhance Treg depletion, let alone nonfucosylation. Right after the sentence cited by the Office as suggesting that maintaining the reduction in Tregs may improve antitumor activity, the authors provide a list of agents to accomplish this goal, including “[d]enileukin diftitox, a fusion molecule between interleukin-2 and diphtheria toxin, or other immunotoxins, such as LMB-2 or FT5.dgA.” O’Mahony et al. p.963, right column, first partial paragraph. If one of skill were to seek a means to maintain Treg depletion the most obvious approach would be to try the agents specifically suggested by the authors for that purpose.
Critically, although O’ Mahony et al. is cited as suggesting that maintenance of the reduction in Tregs may improve antitumor activity, it admits three sentences later that “[t]here was no difference in the degree of reduction of Tregs in the responding patients compared with non-responders... .” (emphases added). O’Mahony et al. at p. 963,right column. Given the utter lack of correlation with therapeutic efficacy, one of skill in the art would have concluded that reduction in Tregs was not a fruitful approach to enhance anti-tumor efficacy, since the authors admit that it did not correlate with therapeutic efficacy. The experiment had been done, and the result had been stated clearly — Treg reduction didn’t help.
Coyle et al. is then cited for disclosing that reduced fucosylation can be used to enhance ADCC in antibodies. If one of skill in the art were somehow able to look past the lack of correlation of therapeutic efficacy, s/he might then be motivated by O’ Mahony et al., at most, to seek means to “maintain[] the reduction in Tregs,” which is proposed to improve antitumor activity. Coyle et al. does not provide or suggest such means. Instead, Coyle et al. discloses and claims anti-ICOS antibodies with enhanced ADCC, such as nonfucosylated forms, primarily for the treatment of autoimmune and related disorders (Coyle et al.at paras [00446-460] at pages 140-145 = “Therapeutic Uses”), not cancer. It does so by depleting activated CD4+ and CD8+ T cells (Coyle et a/.at para [00365] at page 117), not Tregs. Where anti-ICOS antibodies with enhanced ADCC are proposed for treatment of cancer it is in the limited case of multiple myeloma and other lymphproliferative disorders and T cell malignancies (Coyle et al.at para [00450] at page 141), or in therapeutic combinations with anti-cancer agents (Coyle et al.at paras [00519-529] at pages 168-171).
One of skill in the art seeking a method of maintaining the reduction in Tregs observed in O’Mahony et al. to improve antitumor activity would not look to Coyle et al., which involves anti-ICOS antibodies, rather anti-CTLA4 antibodies, with enhanced ADCC to deplete activated CD4+ and CD8+ T cells, rather than Tregs, primarily to treat autoimmune and related disorders, rather than cancer. It is only with benefit of hindsight in light of Applicant’s disclosure that one would seek out technology related to non-fucosylation for use with anti-CTLA4 antibodies. It is respectfully suggested that the combination of Coyle with O’Mahony is solely based on impermissible hindsight based on Applicant’s invention. M.P.E.P. §2142. Purdue Pharma L.P. v. Depoed Inc. (2016) Fed. Cir. (non-precedential).
Withdrawal of the rejections under 35 U.S.C. §103(a) is requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant summarizes the art above.  They state that the office mischaracterizes O’Mahony’s active step of T reg depletion.  This is incorrect.  Applicant is merely arguing semantics but one of ordinary skill in this art clearly takes away from O’Mahony that ADCC appears to play a role in Treg depletion by ipilimumab as previously discussed.  O'Mahony indicates that this depletion by ADCC appears to be the predominant mechanism by which ipilimumab functions.  This was previously stated.  Thus, it is obvious to improve said ADCC for the reasons of record. Applicant also states that O’Mahony never states to increase ADCC.  This is of no moment as written motivation is not required for obviousness.  There is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
The examiner agrees that to maintain Treg depletion it is obvious to use the agents suggested by O’Mahony.  However, the obviousness of alternatives does not render non-obvious the antibody here which is obvious for the reasons of record.  Said another way, the mere presence of other embodiments in the art do not teach away from an embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); < Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, for the reasons of record, it is certainly obvious to create the modified ipilimumab of instant claims.
Degree of reduction in Treg cells is no issue in the teachings of O’Mahony with respect to ipilimumab responder and non-responders because, as Applicant summarized above, it is maintaining the reduction that could be key.  As stated previously, O'Mahony concludes that Treg cell expansion following therapy may abrogate the anti-tumor effects of ipilimumab and that methods to reduce T regulatory populations may further augment its efficacy (Pg. 964, Column 2).  Thus, O’Mahony does not teach away from the method they clearly suggest which is use of the ADCC of ipilimumab to treat cancer in part via decreasing Treg populations.  
Applicant then mischaracterizes O’Mahony by stating that Treg reduction does not help in cancer therapy with respect to ipilimumab treatment.  This cannot be true as this is the predominant mechanism of ipilimumab action (ADCC) as stated previously and by O’Mahony.  Thus, this argument is off-point and not persuasive.
Applicant then attacks Coyle individually which does not obviate a 103 based on multiple references.  What Coyle lacks is provided by the other references for the reasons of record.  Specifically, Coyle need not teach maintenance of Treg levels as an anti-cancer mechanism because O’Mahony already did this.  As stated previously, it is obvious to one of ordinary skill in this art to enhance the ADCC activity of ipilimumab (a human IgG1 antibody) since this function supports anti-tumor effects of the antibody.  O’Mahony states methods to reduce T regulatory populations may further augment its efficacy (that of ipilimumab).  Thus, a path is clearly blazed to improve the anti-cancer antibody ipilimumab by improving one of its mechanisms of action which will reduce Treg populations.  Applicant’s argument to the contrary cannot be found persuasive.  It would be obvious to one of skill in this art that an ipilimumab variant with enhanced ADCC capacity would better treat cancer patients, owed to increased efficacy.  
It is noted that Applicant confesses it is obvious to maintain the reduction in Treg cells and increased killing of Treg cells is obviously maintenance of their reduction.  Thus, Applicant renders their own arguments moot.
One of ordinary skill in this art would look to Coyle here since it is connected to O’Mahony via ADCC as a theme. 
Applicant then argues impermissible hindsight was used by the examiner.  “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Here, the knowledge used for obviousness only came from the prior art and so Applicant’s argument is not persuasive.
With respect to the claim amendments, ipilimumab is a monoclonal antibody and so the rejection of record makes obvious the claims as amended.  
Taken all together, this rejection must stand.

Double Patenting
Applicant’s Arguments over all Double Patenting Rejections: The Office makes three non-statutory (obviousness-type) double patenting rejections of the claims over the same combination of references cited in the obviousness rejection in further combination with U.S. Pat. Nos. 6984720, 7605238 and 8119129, respectively. These rejections fail for the same reason the obviousness rejection fails, as outlined in the preceding section. The recited combinations of references do not establish a prima facie case of obviousness, and the patents added in the double patenting argument do not cure this deficiency.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Applicant presents the same arguments against these three double patenting rejections as they do against the 103 above.  For the reasons above, all incorporated here, the combination of art still renders obvious the claims and so still contributes what is needed to the patented claims previously discussed to render the instant claims obvious.  Thus, all double patenting rejections must stand.

Claims 1-4 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 6984720 in view of Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS). 

Claims 1-4 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 7605238 in view of Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS). 

Claims 1-4 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8119129 in view of Yang (Journal of Immunotherapy, Vol. 30, No. 8, 825-830, 2007, on IDS), Phan (Proceedings of the National Academy of Sciences, Vol. 100, No. 14, Pg. 8372-8377, 2003, on IDS), O’Mahony (Clinical Cancer Research, Vol. 13, No. 3, Pg. 958-964, 2007, on IDS),  and Coyle (WO2008/137915, published 11/13/2008, on IDS). 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642